On Rehearing.
Monroe, J.
A careful consideration of this case confirms the conviction that B. D. Wood & Sons were not aware until November 24th, 1894, that their lease from Sala did not include the twenty-five hundred feet of river front that had been sold to the Pacific Improvement Company. It had been included in the original lease from Zéringue as an integral part of the “Zéringue Landing,” and was continuously occupied and used by the lessees from 1885 until after the acquisition of the Zéringue plantation by Sala, March 7th, 1892. They were occupying it upon July 19th, 1892, when Sala (through his attorney, Joseph Lombard) notified them that “the rent of the landing and river bank “ of the Mississippi river, known as the Zéringue Landing, under Nine “ Mile Point, say 4500 feet, more or less, fronting on said river,” would be $250 per month from the first of August, 1892, payable monthly. And if Sala believed, as he would seem to have done, that the whole length of the landing was 4500 feet, he must also have believed, upon the 9th of August, 1892, when he sold 2500 feet of it to the Pacific Improvement Company, that he was selling five-ninths of the landing and that his right to collect rent was reduced in the same proportion. Nevertheless, in January, 1893, he sued Wood & Sons for rent from March 7th to August 1st, 1892, at the rate fixed by the lease from Zéringue, and from August 1st to November, 1892, at $250 per month, the rale fixed by himself as the rental value of the whole landing. There was certainly nothing in this circumstance to lead the lessees to suppose that he had parted with the title to a large part of the property. Upon the other hand, there is an abundance of evidence, positive, negative and circumstantial, making it clear beyond peradventure, that the'first intimation that Wood & Sons had that the 2500 feet in question were *27not included in their lease was in November, 1894, when a coal dealer in Pittsburg informed B. D. Wood that he, the dealer, or his company, had leased a landing at Nine Mile point, and showed him the lease from the Pacific Improvement Company of the river front which that concern had .purchased from Sala. Wood testifies: “That was the first intimation that I ever had that I was dispossessed of that land.” Pic immediately sent two telegrams to his firm in New Orleans, informing them of what he had learned, and instructing them to see his attorney and look into the matter. Two days later (November 26, 1894) the manager of the Pacific Improvement Company wrote to Wood & Sons: “We are informed that you claim to hold a lease of certain property on “the river front near Nine Mile Point, formerly belonging to Pablo “ Sala. We beg to inform you that we purchased this property from “Pablo Sala in August, 1892, in ignorance of any lease, and with a “ clear certificate from the records of Jefferson parish. Will you kindly “inform us whether you claim to have a lease of the property and “ whether the same was recorded. An early reply will oblige.” Two days later still (November 28, 1894), the attorneys of the Pacific Improvement Company wrote to the attorneys of Wood & Sons that their client having purchased the property free from any encumbrance could not recognize Wood & Sons’ pretensions as lessees, and they wrote another letter to the same effect on December 4th, 1894. In neither of these letters was there any suggestion that Wood & Sons had been apprised of the situation by the agent of the Pacific Company two years before. Beyond this, Charles S. Eice and A. E. Billings, the attorneys who represented Wood & Sons, and B. D. Wood, E. E. Wood, W. II. Wood and Charles W. Wood, the members of the firm, all testify that during the whole course of the negotiations leading to the compromise lease with Sala, in January, 1894, they were never informed, never knew, and never suspected that any change had taken place in the ownership of the property, or that the lease from Sala included any less frontage on the river than had always been included in the Zéringue Landing which was the subject of that lease, as it had for nearly ten years before been the subject of the lease from Zéringue. It also appears from the correspondence between the counsel representing Wood & Sons and Sala, respectively, upon the subject of the proposed compromise, that the property was always referred to as the “Landing,” or the “Zéringue Landing,” and neither Sala’s attorney nor any witness for the appellant has undertaken to say that that correspondence re*28lated to any other property than the “Zéringue Landing” as it had always been known. In other words, it does not appear that the counsel who then represented Sala was any better informed upon the subject than the counsel who represented Wood & Sons, and as he had sued on Sala’s behalf to collect rent for the whole landing after Sala had sold twenty-five hundred feet of it, we are satisfied that he was no better informed. The circumstances connected with the preparation of the lease with Sala which was finally agreed on have already been sufficiently considered in the original opinion, and we will not dwell upon them farther than to say that, whilst we acquit the gentleman who represented Sala of having intentionally deceived B. D. Wood & Sons, there is nothing in these circumstances from which the conclusion can be drawn that the latter knew, or ought to have known, that the change in the description of the property, by the addition of upper and lower boundaries, meant a difference of twenty-five hundred feet in the measurement of the “Zéringue Landing, under Nine Mile Point,” which was the subject of the lease. We will add in this connection that we have accorded the highest consideration to the testimony of the gentleman who negotiated the sale from Sala to the Pacific Improvement Company, but have nevertheless reached the conclusion that he was mistaken either as to the date or as to the substance of the conversation between Mr. Wood and himself.
The remaining question to be considered relates to the extent of the reduction in price to which B. D. Wood & Sons are entitled by reason of the reduction in the river frontage included in their lease. The judgment appealed from fixed upon 4000 feet as the total frontage of the available landing, and held that the lessees having lost five-eighths of it by reason of the sale to the improvement company were entitled to have their liability reduced in the same proportion; and the judgment as thus rendered was affirmed by the original decree of this court. Our re-examination of the testimony upon this point fails to satisfy us that any error has been committed. It is true that Mr. Pilie, an engineer who was examined on behalf of Mrs. Sala, testified that he measured the front of the Zéringue plantation and found 7200 feet between the upper boundary and the line of a tract which had been sold to the Texas and Pacific Railway Company. It is also true that Mr. Grand-jean, an engineer who was examined on behalf of Wood & Sons, measured the same property and found 8400 feet between the same points. And it further appears that the title by which Sala acquired calls for *29“thirty-one arpents, twelve toises and twelve feet” (or something less than 6000 feet) between the same two points; so that the question as to the exact measurement of the front of the Zéringue plantation, as purchased by Sala, may be regarded as involved in some doubt. Concerning the proportion of the river front which was available as a coal landing, however, there seems to be less uncertainty. The evidence shows that more than twenty-five years ago Mr. Wilmot leased the whole front of the plantation as a coal landing, and moored his boats about midway between the upper and lower boundary, but that he learned that the location thus selected was unsafe^ by losing seven or eight of his boats in one night. It also appears that, in 1888, Wood & Sons lost about thirty boats, at one time, which were moored in front of the lower half of the landing, whilst those in front of the upper half were saved. To these experiences is added the intelligible explanation that the stretch of river bank immediately under the point is valuable as a landing, for the reason that it is under the point and is protected from the current, which is deflected by the point to the other side' of the river, producing comparatively still water where the boats are moored. It is also said that the position is a more protected one with respect to storms.
Whilst the plantation as acquired by Sala may, therefore, have had a frontage 'of 8400 feet, it was only the upper half that was available for a coal landing and -that was used by B. D. Wood & Sons for that purpose. They had six clumps of mooring piles driven within the twenty-five hundred feet which were sold to the Pacific Improvement Company and three clumps within 1000 feet below, which affords, as it seems to us, the most conclusive evidence as to the actual location of the coal landing, since mooring piles are not likely to have been driven except for the purpose of holding boats; and, upon the other hand, it is hardly to be supposed that a coal merchant will habitually moor his boats at a point where there are no mooring piles to which to fasten them.
The learned judge a quo sums up his conclusions upon the points which we have thus considered in the following forcible language, to-wit:
“ Therefore, because they had been the lessees of the ‘ Zéringue Land- “ ing, under Nine Mile Point’; because this landing was the only one “fitted for their business; because the negotiations for compromise “ were intended by plaintiffs to secure a new lease of this landing, in its “ full extent, as they had always had it; because the extent of diminu- *30“ tion of the landing was never the subject of discussion, the property, “ or res, being as an understood matter; and because the description, “ as written in the lease, specified in its opening clause, ‘ the Zéringue “Landing, under, or below, Nine Mile Point,’ plaintiffs’ counsel and “plaintiffs may well be relieved of the charge of neglect; for, on the “ face of the contract, there was nothing to indicate that they were to “ receive a fraction of the landing instead of the entire landing, or that “ they were to receive said landing with five-eighths, or more, of its “ only useful or available portion lopped off. The chief characteristic “ and substantial quality of the landing they thought they were leasing “was its protection from storm and current and other river dangers, “ by reason of its lying under Nine Mile Point, and, in the paper which “they signed was written nothing to indicate that they were getting, “ instead of this (the Zéringue Landing) only a stretch of river front, “ only the smaller part of which, relatively, was susceptible of use, and “ the greater part of which was of no possible service to them, and could “ not be.”
For the reasons thus given, we are of opinion that there was no error in the original decree herein rendered, and it is therefore ordered, adjudged and decreed that the same be reinstated and now made the judgment of the court.
Blanchard, J., dissents.